UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KISHA BARI,
                               Plaintiff,
                                                                   19-CV-6773 (JPO)
                     -v-
                                                                        ORDER
 MITU, INC.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties have reached a settlement in principle of

this case. Accordingly, it is hereby ORDERED that this action is DISMISSED without costs and

without prejudice to restoring the action to the Court’s calendar, provided the application to

restore the action is made on or before February 28, 2020.

       All filing deadlines and conference dates are adjourned sine die.

       SO ORDERED.

Dated: December 16, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
